Citation Nr: 0218680	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  99-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a duodenal ulcer.  

(The issues of entitlement to service connection for skin 
disability and entitlement to an effective date prior to 
October 1997, for an increased rating for service-
connected post-operative residuals of a duodenal ulcer 
will be addressed in a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
August 1991.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO 
in October 2002.  

At the October 2002 Board hearing, the veteran raised a 
new claim of entitlement to service connection for 
hypertension secondary to his service-connected duodenal 
ulcer disease.  This issue is hereby referred to the RO 
for development and adjudication. 

The Board is undertaking additional development of the 
issues of entitlement to service connection for skin 
disability and entitlement to an effective date prior to 
October 7, 1997, for an increased rating for service-
connected post-operative residuals of a duodenal ulcer 
pursuant to the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When the development has been 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing 
the response of the veteran and his representative, the 
Board will prepare a separate decision addressing these 
issues.



FINDING OF FACT

The veteran's service-connected post-operative residuals 
of a duodenal ulcer are productive of continuous moderate 
manifestations, but there is no impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 or more in duration 
at least four or more times a year.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 
20 percent, but no higher, for the veteran's service-
connected post-operative duodenal ulcer have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 7305 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA and private medical 
records as well as a report of a VA examination and 
testimony and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Furthermore, the claimant has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to increased ratings.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence 
from the RO have informed the claimant of the information 
and evidence necessary to warrant entitlement to the 
benefit sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  
Moreover, in a February 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types 
of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and 
new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background

The service medical records reveal that the veteran was 
treated for bleeding ulcers during active duty and in 
March 1990, he underwent a highly selective vagotomy.   
Upon entry into active duty in June 1987, the veteran 
weighed 123 pounds.  

A September 1992 rating decision granted service 
connection for post-operative duodenal ulcer disease and 
assigned a non-compensable evaluation effective from 
August 31, 1991.  

On October 7, 1997, the veteran submitted his claim for an 
increased rating initiating the current appeal.  In March 
1998, the RO granted an increased rating to 10 percent 
effective from October 7, 1997.  The veteran has appealed 
the 10 percent disability evaluation assigned.  

In December 1997, the veteran complained of abdominal pain 
which had been present for one week.  He reported that he 
had passed blood from his bowels one week prior.  He 
denied nausea, vomiting, hematemesis and melena.  His 
weight was 139.2 pounds.  The diagnostic impression was 
peptic ulcer disease.  

The veteran sought treatment at a private emergency room 
in December 1997 for abdominal pain which had been present 
for one and one half weeks.  It was noted that the veteran 
had run out of his ulcer medication one and one half years 
prior and since that time experienced intermittent pain in 
the right side of the stomach.  A review of the systems 
was negative.  The assessment was abdominal pain in a 
patient with a history of peptic ulcer disease, rule out 
peptic ulcer disease.  

In February 1998, the veteran weighed 130 pounds.  

In an October 1998 statement, the veteran alleged that he 
experienced uncontrollable pains every other day.  He had 
to work at jobs where he could set his own pace.  He also 
indicated that he had bloody stools twice per year.  He 
wrote that his biggest problems were with a lack of weight 
gain and low energy.  

In a November 1998 statement, the veteran reported that he 
experienced bloody stools three times per year as well as 
weekly stomach pains.  He weighed 134.4 pounds.  

In December 1998, the veteran weighed 130 pounds.  

In February 1999, the veteran requested more medication 
from VA for his ulcer.  Her reported that his stomach 
would become upset when off the medication.  He weighed 
132.  The diagnostic impression was history of peptic 
ulcer disease.  

A VA clinical record dated in March 1999 indicates the 
veteran reported that he had abdominal pain as well as 
intermittent vomiting.  He weighed 134 pounds and denied 
weight loss.  The diagnosis was abdominal pain.  

On examination in March 1999, it was noted that the 
veteran's average weight was 130 pounds, the maximum was 
152 and at the time of the examination it was 133.8 
pounds. The pertinent assessment was peptic ulcer disease 
by history with vagotomy.  

In April 1999, the veteran complained of a two day history 
of constant epigastric pain.  He denied nausea and 
vomiting.  Weight was 136 pounds.  The diagnosis was 
abdominal pain.  

In June 1999, the veteran sought treatment for abdominal 
pain.  

In July 1999, the veteran complained of a five pound 
weight loss.  There was no blood or melena.  He weighed 
129.2 pounds.  The assessment was peptic ulcer disease 
with occasional flare up.  A separate clinical record 
dated the same month indicates the veteran complained of 
epigastric distress.  The examiner noted that the veteran 
was requesting a letter for his employer and opined that 
the veteran's primary reason for the visit was to obtain 
the letter.  The assessment was gastritis.  The veteran 
weighed 131 pounds.  

On VA examination in October 1999, the veteran reported 
that he was symptomatic most days.  He would vomit or 
retch one or two times per month.  He did not describe any 
frank hematemesis recently but did state that every couple 
of months he would see some dark stool.  A blood count was 
negative for anemia.  The veteran's weight had not 
fluctuated.  He weighed 129 pounds with a maximum reported 
for the year of 130 pounds.  The diagnosis was history of 
duodenal ulcer with history of recurrent symptoms, past 
vagotomy and a normal examination.  

In January 2000, the veteran complained of stomach pains.  
He reported that he had noted blood in his stools the 
previous day.  His weight was 130 pounds.  The diagnosis 
was questionable recurrent peptic ulcer disease.  

The veteran testified before the undersigned Member of the 
Board in October 2002 that he experienced excruciating 
pain in his abdomen approximately four or five times per 
month.  He indicated that when he had the pain he was 
unable to work.  The pain would last for ten or fifteen 
minutes.  Sometimes it would last for hours.  Treatment 
consisted of milk of magnesia and iron pills.  He opined 
that within the last few years his symptomatology had 
increased.  He testified that his weight had fluctuated.  
He weighed 135 while on active duty and at the time of the 
hearing weighed 128 pounds.  He vomited three or four 
times per year.  He had submitted all the private medical 
evidence he had.  

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected post-operative duodenal 
ulcer warrants a higher disability rating.  Disability 
evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran's service-connected post-operative duodenal 
ulcer has been rated by the RO under the provisions of 
Diagnostic Code 7305.  Under this regulatory provision, 
when duodenal ulcer disease is productive of severe 
disability; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, a 60 percent 
evaluation is assigned.  If disability is moderately 
severe, meaning less than severe but with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year, a 40 percent 
evaluation is assigned.  Moderate disability, manifested 
by recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations, is assigned a 20 
percent evaluation.  For mild disability, with recurring 
symptoms once or twice yearly, a 10 percent evaluation is 
assigned.  

After reviewing the evidence, including the veteran's 
testimony, the Board believes that the symptoms associated 
with the veteran's duodenal ulcer disease are productive 
of a disability picture which more nearly approximates 
continuous moderate manifestations so as to warrant 
assignment of a 20 percent rating under Code 7305.  See 38 
C.F.R. § 4.7.

The Board recognizes the veteran's complaints of pain on 
flare-ups.  Moreover, the record does refer to occasional 
vomiting.  However, the preponderance of the evidence is 
against a finding that the post-operative duodenal ulcer 
is manifested by recurrent hematemesis, melena, or anemia 
so as to warrant the next higher rating of 40 percent.  
Moreover, there is no persuasive evidence of impairment of 
health manifested by weight loss to otherwise warrant a 
higher rating.  The evidence of record reveals that 
between December 1997 and October 1999, the veteran's 
weight fluctuated between 129 and 139.2 pounds (he weighed 
123 pounds at the time of his entry into active duty).  
The majority of the reported weights, however, fell 
between 130 and 134 pounds.  The Board finds this evidence 
of minor fluctuations in weight does not demonstrate that 
the service-connected disability is manifested by weight 
loss.  

The preponderance of the evidence is also against a 
finding that the service-connected disability is 
manifested by recurrent incapacitating episodes averaging 
10 days or more in duration at least two or more times a 
year.  The clinical evidence of record shows that the 
longest reported period of continuous pain was one and one 
half weeks in December 1997.  There are other references 
in the clinical records to the presence of abdominal pain 
but these were of one weeks duration or less and there is 
no indication that such pain was incapacitating or even 
severe.  Most of the clinical records which document the 
veteran's treatment for ulcers report that, on physical 
examination, the veteran was in no acute distress or no 
apparent distress at the time of the examination.  While 
the veteran has testified that he becomes incapacitated by 
pain from his duodenal ulcer none of the clinical records 
indicate that the veteran was incapacitated by pain.  

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  While the veteran has alleged 
that he has experienced some problems with employment and 
is now apparently unemployed, he reported in a December 
2002 letter that he was unemployed because he was laid 
off.  He has not attributed his unemployment to his ulcer 
disease.  There is no showing of marked interference with 
employment due to his service-connected disability.  Under 
these circumstances, the Board finds that the veteran has 
not demonstrated marked interference with employment so as 
to render impractical the application of the regular 
rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In reaching this determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered herein.  38 U.S.C.A. 
§ 5107(b).

In closing, the Board stresses to the veteran that it is 
bound by the regulatory rating criteria, and the criteria 
for a rating in excess of 20 percent have not been met in 
this case.  Should the veteran's ulcer disability increase 
in severity in the future, he may always file another 
increased rating claim. 


ORDER

Entitlement to a disability rating of 20 percent for 
service-connected post-operative residuals of a duodenal 
ulcer is warranted.  To this extent, the appeal is granted 
subject to the laws and regulations pertaining to monetary 
awards. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

